                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


DERRICK WAYNE WALKER,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-cv-00398

SOUTH CENTRAL REGIONAL JAIL,

                             Defendant.



                                            ORDER


       Pending before the Court is Plaintiff’s Complaint under 42 U.S.C. § 1983. (ECF No. 2).

By Standing Order entered on January 4, 2016, and filed in this case on May 22, 2019, this action

was referred to United States Magistrate Judge Dwane L. Tinsley for submission of proposed

findings and a recommendation for disposition (“PF&R”). (ECF No. 3.) Magistrate Judge

Tinsley filed his PF&R on August 29, 2019, recommending that this Court find that Plaintiff has

failed to prosecute this matter pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

(ECF No. 6.)

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Plaintiff’s right to appeal this

Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need
not conduct a de novo review when a party “makes general and conclusory objections that do not

direct the Court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on September 12, 2019. (ECF No. 6.) To

date, Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a

waiver of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 6), DISMISSES Plaintiff’s

Complaint for failure to prosecute, (ECF No. 2), and DISMISSES this action WITHOUT

PREJUDICE from the docket of the Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         September 25, 2019
